Illinois Official Reports

                                    Appellate Court



        Adcock v. Illinois Workers’ Compensation Comm’n, 2015 IL App (2d) 130884WC



Appellate Court         DAVID ADCOCK, Appellant, v. THE ILLINOIS WORKERS’
Caption                 COMPENSATION COMMISSION et al. (Knaak Manufacturing,
                        Appellee).



District & No.          Second District
                        Docket No. 2-13-0884WC



Filed                   August 14, 2015



Decision Under          Appeal from the Circuit Court of McHenry County, No. 12-MR-527;
Review                  the Hon. Thomas A. Meyer, Judge, presiding.



Judgment                Reversed; cause remanded.



Counsel on              Francisco J. Botto and Alex C. Wimmer, both of Botto Gilbert Gehris
Appeal                  Lancaster, P.C., of Crystal Lake, for appellant.

                        Marc J. Cairo, of Garofalo, Schreiber & Storm, Chtrd., of Chicago, for
                        appellee.



Panel                   PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                        court, with opinion.
                        Justices Hoffman and Hudson concurred in the judgment and opinion.
                        Justice Stewart specially concurred, with opinion, joined by Justice
                        Harris.
                                              OPINION


¶1        The claimant, David Adcock, sustained an injury to his left knee when he was working as
     a welder for the employer, Knaak Manufacturing. The claimant sought benefits under the
     Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2010)). The
     employer disputed the claimant’s assertion that he sustained an accident that “arose out of”
     his employment. The arbitrator found in favor of the claimant. The employer appealed the
     arbitrator’s decision to the Illinois Workers’ Compensation Commission (Commission). The
     Commission reversed the arbitrator and found that the claimant failed to prove that he
     sustained a workplace accident that arose out of his employment. The claimant appealed to
     the circuit court, which held that the Commission’s decision was not against the manifest
     weight of the evidence. This appeal followed.

¶2                                         BACKGROUND
¶3       The claimant testified that, on May 10, 2010, he sat on a rolling chair that the employer
     provided in order to accommodate a condition of ill-being in his right knee while performing
     work-related tasks. He had worked in a seated capacity since May 2007. The chair that the
     employer provided had wheels, and the claimant sat on the chair as he welded lock systems.
     At the time of the accident, the claimant used his left leg to turn his stool in an attempt to turn
     to his right in order to perform a welding task. He was not pushing the stool, but instead, he
     rotated his left knee inward and turned his body to weld. When he turned, his left knee
     popped. At that time, he experienced immediate pain and a burning sensation in his left knee.
     He reported the accident to his supervisor immediately after it happened. The claimant put
     ice on his knee and attempted to continue working for the next three days. He then went on a
     three day vacation. When the claimant’s symptoms did not subside thereafter, he sought
     treatment at an occupational health clinic on May 18, 2010.
¶4       At the clinic, the claimant reported that he injured his left knee when he internally rotated
     his left leg and left knee when he turned to weld to his right while sitting on a chair with
     wheels. He reported that he felt a pop and a burning sensation laterally into his patella. For
     the remainder of the day, he used his arms to move his chair around his work station and
     stayed stationary to perform welding tasks. The claimant stated that, prior to the accident, he
     had been working under permanent restrictions due to conditions of ill-being in his right
     knee. Because of these right knee conditions, the claimant was unable to twist, kneel, or walk
     extensively. At the clinic, Dr. Alexander Jablonowski examined the claimant and diagnosed
     him as having a left knee sprain. Dr. Jablonowski placed the claimant on light duty work
     restrictions. Thereafter, the claimant continued to follow up with Dr. Jablonowski and
     worked light duty.
¶5       On May 28, 2010, the claimant had a follow up visit with Dr. Jablonowski. The doctor
     believed that the claimant’s left knee sprain had worsened and ordered an MRI. The MRI
     showed “[f]indings suspicious for vertical tear of the medial meniscus” and “[p]artially



                                                  -2-
       discoid lateral meniscus.” Dr. Jablonowski referred the claimant to Dr. Steven Rochell, an
       orthopedic surgeon.
¶6         The claimant saw Dr. Rochell on June 16, 2010, and the doctor diagnosed the claimant as
       having a probable medial meniscus tear as a result of his work history. The doctor ultimately
       recommended arthroscopic surgery and took the claimant off work on July 12, 2010.
¶7         On August 10, 2010, the claimant was examined by Dr. Preston Wolin, the employer’s
       independent medical examiner (IME). Dr. Wolin testified at the arbitration hearing by way of
       an evidence deposition, and his IME report was admitted into evidence.
¶8         In his IME report, Dr. Wolin stated that he viewed a video that depicted the claimant’s
       job duties. He opined: “I do not believe that the activities depicted in the video of [sic]
       sufficient loading and torque to cause a medial meniscus tear.” Dr. Wolin wrote in his report
       that he did not believe that “the mechanics or environment in which the [claimant] was
       working [were] sufficient to cause or aggravate a tear.” He believed that the claimant’s
       “partially discoid lateral meniscus is a congenital condition” and was not contributing to his
       symptoms. At the time of his report (August 10, 2010), Dr. Wolin was “somewhat
       concerned” about the proposed surgery and did not believe that it would improve the
       claimant’s symptoms. He believed that the claimant’s meniscal pathology was more than
       likely unrelated to “the work episode of 05/10/10.”
¶9         On September 30, 2010, the claimant underwent a left knee arthroscopy as well as medial
       and lateral meniscectomies performed by Dr. Rochell. The claimant then underwent a course
       of physical therapy and continued to treat with Dr. Rochell until January 5, 2011, when he
       was released from Dr. Rochell’s care and for full duty with respect to the left knee. During
       the arbitration hearing, the claimant testified that, although he was released to full duty, he
       occasionally experiences stiffness and soreness in his left knee when standing or walking for
       prolonged periods or when attempting to squat or kneel.
¶ 10       Dr. Wolin’s evidence deposition was taken after the claimant’s arthroscopic surgery.
       During his deposition, Dr. Wolin testified that the claimant had a body mass index of 53.3
       and opined that the claimant’s weight caused an increased load across the meniscal cartilage
       of both knees. Dr. Wolin again opined that he did not believe that the job duties demonstrated
       in the video depicted sufficient loading or torque to cause a medial meniscus tear. He
       testified that “pushing off of one foot and using a sliding chair to move from the right to the
       left” was not “enough of an energy to produce a meniscus tear.” Dr. Wolin further opined
       that a lateral meniscus tear was not possible with an internal rotation of the knee because of
       the “screw hole mechanism of the knee.” He explained that with internal rotation, if there is
       torque, it is going to be applied to the lateral meniscus, not the medial meniscus.
¶ 11       Dr. Wolin testified that the claimant told him that the employer’s job video accurately
       reflected his workstation. However, Dr. Wolin acknowledged that the job video depicted an
       employee other than the claimant and did not appear to demonstrate the employee planting
       his left foot and pivoting, which was the mechanism of injury that the claimant had described
       to Dr. Wolin. Moreover, Dr. Wolin admitted that he did not know the condition of the
       concrete floor upon which the claimant rolled his chair or how much force was required to
       push the chair across the floor. Nor did Dr. Wolin know the condition of the chair itself or the
       condition of its wheels.
¶ 12       At the time of the evidence deposition, Dr. Wolin was unaware that the claimant had
       undergone arthroscopic surgery on his left knee. After reviewing Dr. Rochell’s postoperative

                                                  -3-
       findings, Dr. Wolin agreed that the claimant’s complaints of medial and lateral left knee pain
       and the MRI films of the claimant’s left knee were consistent with Dr. Rochell’s
       postoperative diagnosis.
¶ 13       The claimant testified that his work duties required him to weld approximately 70 locks
       during one workday, which required more rapid movements than were depicted in the
       employer’s job duties video. He stated that his job required nonstop movement in the chair,
       including moving back and forth along the length of the workstation and swiveling from one
       point to another. He also testified that the cement floor upon which his chair rolled was
       cracked, uneven, and littered with metal pieces from welding, which made it difficult to
       maneuver across the floor’s surface. Moreover, the claimant stated that, due to his previous
       right knee injury, he was unable to push off with his right leg. Accordingly, the claimant used
       his left leg to turn the chair from side to side or when moving the chair itself.
¶ 14       Although the claimant agreed that the video viewed by Dr. Wolin showed the claimant’s
       workstation, he testified that the person welding in the video did not perform the work duties
       in the same fashion that the claimant did. The welder in the video did not demonstrate how
       he used his left leg to maneuver the chair. Moreover, according to the claimant, the welder’s
       pace in the video was slower that what the claimant was required to perform. However, the
       employer’s witness, Benjamin Fisher, testified that, based upon the employer’s production
       logs, the claimant repeatedly missed his production quotas and actually performed his job
       more slowly than the welder depicted in the video.
¶ 15       Dr. Rochell also testified at the arbitration hearing by way of an evidence deposition. Dr.
       Rochell stated that he had treated the claimant’s right knee condition in 2006 and 2007 and
       had released him from his care with permanent work restrictions of seated work as indicated
       by a functional capacity evaluation (FCE) dated May 27, 2007.
¶ 16       With respect to the claimant’s left knee, Dr. Rochell testified that the claimant reported
       that he injured his left knee while he was seated at his job and performing a twisting and
       turning action in order to weld at his workstation. Dr. Rochell opined that this twisting and
       turning caused the injury to the claimant’s left knee which resulted in the tear of the medial
       and lateral menisci. During cross-examination, Dr. Rochell testified that a similar injury
       could have occurred while the claimant exited his car or got up from a table. Dr. Rochell was
       not aware of anything specific in the claimant’s workplace that increased the risk of a left
       knee injury.
¶ 17       The arbitrator found that the claimant sustained an accidental injury that arose out of and
       in the course of his employment. In support of this finding, the arbitrator stated:
                    “[The claimant] presented detailed testimony regarding his work station,
                including the rough and uneven surface of the concrete floor upon which his stool
                must roll, the debris that was routinely covering the floor, the insufficiency of the
                wheels on the stool and the mechanism by which he was required to move himself
                about on the stool. Conducting welding duties from a rolling stool would simply not
                be a risk to which the general public would likewise be exposed. Furthermore, it is
                clear that [the employer]’s exhibits detailing [the claimant]’s daily production quotas
                were irrelevant and should be given no weight, as they are not at all indicative of the
                mechanism of injury. Accordingly, the Arbitrator finds that [the claimant] met the
                burden of proving that the injury arose out of [the claimants] employment with [the


                                                  -4-
               employer], that his job duties went beyond normal daily activities and that the risk to
               which he was exposed was beyond that of the general public.” (Emphasis in original.)
¶ 18       The arbitrator awarded the claimant medical expenses, temporary total disability benefits,
       and permanent partial disability (PPD) benefits to the extent of “a 20% loss of use of his left
       leg, or 43 weeks of PPD at the rate of $464.64 per week.”
¶ 19       The employer appealed the arbitrator’s decision to the Commission. The Commission
       disagreed with the arbitrator’s analysis with respect to whether the claimant sustained an
       accident that “arose out of” his employment and concluded that the claimant failed to sustain
       his burden on this issue. The Commission, therefore, denied the claim and did not address the
       issues the employer raised regarding the compensation awarded to the claimant.
¶ 20       In evaluating the “arising out of the employment” element, the Commission stated as
       follows:
                   “The evidence establishes that the [claimant] did sustain a left knee injury. The
               [claimant] testified that he was sitting on his swivel chair and turning when he felt a
               pop in his knee. The [claimant] testified specifically that at the time of his injury, he
               was not pushing his chair, rather he was turning his body. Furthermore, Dr. Rochell
               testified that there was nothing specific at [the claimant]’s workplace that increased
               the risk to a left knee injury as it could have happened anywhere.
                   The act of turning, even in a chair, is an activity of everyday life and does not
               constitute a compensable injury under the Illinois Workers’ Compensation Act. ***
                   The Commission finds no evidence that the injury was caused by an increased
               risk connected with the [claimant]’s work duties, or a defect in the chair or floor. The
               [claimant]’s act of turning in his swivel chair did not expose him to a greater risk than
               that to which the general public is exposed, and it was not a risk distinctive to his
               employment.”
¶ 21       The Commission, therefore, concluded that the claimant failed to carry his burden of
       proving “that his injury arose out of and in the course of his employment.”
¶ 22       The claimant appealed the Commission’s decision to the circuit court, which confirmed
       the Commission’s decision. In so ruling, the circuit court noted:
                   “[T]he Commission received evidence from Dr. Rochell that the injury could have
               happened anywhere and that he was not aware of anything that increased the
               [claimant]’s risk of a knee injury. Dr. Wolin testified that the mechanics of the
               [claimant]’s work were insufficient to cause the injury in question.
                   Ultimately, the Commission found that there was no evidence that the
               [claimant]’s injury was caused by an increased risk connected to the [claimant]’s
               work duties. This finding was supported by the testimony of Dr. Rochell and Dr.
               Wolin above. The Commission’s finding that the act of turning in a chair is an
               activity of everyday life was also supported by the testimony of Drs. Wolin and
               Rochell. As a result, there was competent evidence supporting the decision by the
               Commission that the [claimant]’s act of turning his swivel chair did not expose him to
               a greater risk than that faced by the general public and was not a risk unique to his
               employment.”
¶ 23       The claimant now appeals the circuit court’s judgment.


                                                   -5-
¶ 24                                            ANALYSIS
¶ 25        In order to recover benefits under the Act, a claimant bears the burden of proving by a
       preponderance of the evidence that his injury “ar[ose] out of” and “in the course of” his
       employment. 820 ILCS 305/2 (West 2010). Both elements must be present to justify
       compensation. First Cash Financial Services v. Industrial Comm’n, 367 Ill. App. 3d 102, 105
       (2006).
¶ 26        The “in the course of employment” element refers to the time, place, and circumstances
       surrounding the injury. Sisbro, Inc. v. Industrial Comm’n, 207 Ill. 2d 193, 203 (2003). “That
       is to say, for an injury to be compensable, it generally must occur within the time and space
       boundaries of the employment.” Id.
¶ 27        The requirement that the injury arise out of the employment concerns the origin or cause
       of the claimant’s injury. Id. The occurrence of an accident at the claimant’s workplace does
       not automatically establish that the injury “arose out of” the claimant’s employment. Parro v.
       Industrial Comm’n, 167 Ill. 2d 385, 393 (1995). “The ‘arising out of’ component is primarily
       concerned with causal connection” and is satisfied when the claimant has “shown that the
       injury had its origin in some risk connected with, or incidental to, the employment so as to
       create a causal connection between the employment and the accidental injury.” Sisbro, Inc.,
207 Ill. 2d at 203.
¶ 28        In the present case, the parties do not dispute that the claimant’s injury occurred “in the
       course” of his employment. The disputed issue in this appeal concerns the “arising out of”
       element of a workers’ compensation claim.
¶ 29        Whether an injury arose out of and in the course of a claimant’s employment is a question
       of fact to be resolved by the Commission, and its determination will not be disturbed on
       review unless it is against the manifest weight of the evidence. Illinois Institute of
       Technology Research Institute v. Industrial Comm’n, 314 Ill. App. 3d 149, 164 (2000). For a
       finding of fact to be against the manifest weight of the evidence, a conclusion opposite to the
       one reached by the Commission must be clearly apparent. Caterpillar, Inc. v. Industrial
       Comm’n, 228 Ill. App. 3d 288, 291 (1992). Although we are reluctant to disturb a factual
       determination made by the Commission, we will not hesitate to do so when the clearly
       evident, plain, and undisputable weight of the evidence compels an opposite conclusion. Dye
       v. Illinois Workers’ Compensation Comm’n, 2012 IL App (3d) 110907WC, ¶ 10.
¶ 30        In the present case, the Commission made certain factual findings that are not disputed by
       the parties in their briefs. Those factual findings include a finding that the claimant sustained
       a left knee injury when he turned in his chair to perform a welding task. Although Dr. Wolin
       opined that the internal rotation movement was insufficient to cause the meniscal damage,
       the Commission, nonetheless, disagreed and found that the claimant did sustain a left knee
       injury at the time and in the manner in which he testified. The parties disputed the
       mechanism of the claimant’s injury in the proceeding before the Commission, but neither
       party has argued that the Commission’s finding that the claimant injured his left knee when
       he turned to weld is against the manifest weight of the evidence.
¶ 31        After determining the mechanism of the claimant’s injury, the Commission’s first task in
       determining whether the injury arose out of the claimant’s employment is to categorize the
       risk to which the claimant was exposed in light of its factual findings relevant to the
       mechanism of the injury. First Cash Financial Services, 367 Ill. App. 3d at 105. There are
       three types of risks to which employees may be exposed: (1) risks that are distinctly

                                                   -6-
       associated with employment; (2) risks that are personal to the employee, such as idiopathic
       falls; and (3) neutral risks that do not have any particular employment or personal
       characteristics. Potenzo v. Illinois Workers’ Compensation Comm’n, 378 Ill. App. 3d 113,
       116 (2007); Homerding v. Industrial Comm’n, 327 Ill. App. 3d 1050, 1056 (2002).
¶ 32        With respect to the third category, “[i]njuries resulting from a neutral risk generally do
       not arise out of the employment and are compensable under the Act only where the employee
       was exposed to the risk to a greater degree than the general public.” Springfield Urban
       League v. Illinois Workers’ Compensation Comm’n, 2013 IL App (4th) 120219WC, ¶ 27.
       The increased risk may be either qualitative (i.e., when some aspect of the employment
       contributes to the risk) or quantitative (such as when the employee is exposed to the risk
       more frequently than members of the general public by virtue of his employment).
       Metropolitan Water Reclamation District of Greater Chicago v. Illinois Workers’
       Compensation Comm’n, 407 Ill. App. 3d 1010, 1014 (2011).
¶ 33        In this case, the claimant was injured while turning in his chair, which is an activity of
       everyday life. There is no evidence that his injury was caused by a risk personal to the
       employee, such as an idiopathic fall. Moreover, the risk of injury that the claimant confronted
       was not “distinctly associated” with the claimant’s employment; rather, it was a neutral risk
       of everyday living faced by all members of the general public. Thus, as the Commission
       noted, the claimant’s injury is compensable only if the claimant was exposed to this risk to a
       greater degree than the general public. Springfield Urban League, 2013 IL App (4th)
120219WC, ¶ 27.
¶ 34        The claimant made that showing here. The claimant’s work duties required him to weld
       approximately 70 locks during one workday. Since May 2007, the claimant had to perform
       his welding duties from a seated position, using a chair with wheels to maneuver as a result
       of a separate condition in his right knee. To perform his welding duties, the claimant had to
       move and turn in his chair repeatedly. The claimant testified that his job required “non-stop”
       movement in the chair, including “swiveling.” The employer does not dispute this testimony.
       Moreover, the claimant performed his job duties under time constraints. Although the parties
       dispute how fast the claimant actually worked in comparison to the welder depicted in the
       “job duties” video, there is no question that the claimant’s job involved time pressure. Thus,
       under a neutral risk analysis, the claimant’s injury arose out of his employment because he
       was exposed to the risks inherent in an everyday activity (turning in a chair) to a greater
       degree than the general public by virtue of his employment. See Illinois Institute of
       Technology Research Institute, 314 Ill. App. 3d at 163-64; see also Springfield Urban
       League, 2013 IL App (4th) 120219WC, ¶ 27; Nascote Industries v. Industrial Comm’n, 353
Ill. App. 3d 1056, 1061 (2004). The claimant’s job required him to turn in a chair more
       frequently than members of the general public while under time constraints, which increased
       the risk of injury both quantitatively and qualitatively. The Commission’s finding that the
       claimant’s injury did not “arise out of” his employment was therefore against the manifest
       weight of the evidence.
¶ 35        The employer cites Board of Trustees of the University of Illinois v. Industrial Comm’n,
       44 Ill. 2d 207 (1969), in support of its argument that the Commission’s decision should be
       affirmed. In that case, the employee was a teaching assistant who was working at a desk
       preparing examination questions. He heard a noise, turned in his chair, and felt a “ ‘snap’ ” in
       his back. Id. at 208-09. The claimant then underwent a course of medical treatments for

                                                  -7-
       conditions of ill-being in his back. The Commission found that the employee’s injury arose
       out of his employment, but the supreme court held that this finding was against the manifest
       weight of the evidence. Id. at 214. The supreme court reasoned as follows: “The appellant
       simply turned in his chair and suffered the injury. There was no suggestion that the chair was
       defective or unusual in any way. The medical evidence was that because of its degenerated
       condition any simple and normal activity would have caused the appellant’s disc to rupture.
       The injury was not caused by a risk incidental to the employment.” Id. at 214-15.
¶ 36       Board of Trustees is distinguishable from the present case. The claimant in Board of
       Trustees suffered a ruptured disc when he turned in his chair in response to a noise. There
       was no evidence that the claimant’s job duties required him to turn in a chair on a regular
       basis, i.e., more frequently than members of the general public. Here, by contrast, it is
       undisputed that the claimant’s job required him to move and turn in his chair continually.
       Thus, unlike claimant in Board of Trustees, the claimant in this case confronted a neutral risk
       of daily living to a greater degree than members of the general public by virtue of his
       employment.1 Under such circumstances, a finding that the injury did not arise out of the
       employment is against the manifest weight of the evidence.
¶ 37       The special concurrence takes issue with our analysis. Specifically, the special
       concurrence maintains that, if an employee is injured while “performing a common bodily
       movement that is required by his job duties” (infra ¶ 57), then the injury “arose out of” his
       employment, even if the physical action that caused the injury is something that virtually
       everyone does on a daily basis (such as walking or turning while sitting in a chair). For the
       special concurrence, all that matters is that the physical action is required by the employee’s
       job duties; if so, then the risk posed by the activity is assumed to be connected to the
       claimant’s employment, and would be “improper *** to engage in a neutral-risk analysis.”
       Infra ¶ 63.
¶ 38       We disagree. “The purpose of the Illinois Workers’ Compensation Act is to protect the
       employee against risks and hazards which are peculiar to the nature of the work he is
       employed to do.” (Emphasis added.) Orsini v. Industrial Comm’n, 117 Ill. 2d 38, 44 (1987).
       Accordingly, “[f]or an injury to have arisen out of the employment, the risk of injury must be
       a risk peculiar to the work or a risk to which the employee is exposed to a greater degree than
       the general public by reason of his employment.” Id. at 45; see also Karastamatis v.
       Industrial Comm’n, 306 Ill. App. 3d 206, 209 (1999) (ruling that “in order for an injury to
       arise out of one’s employment, the risk must be: (1) a risk to which the public is generally
       not exposed but that is peculiar to the employee’s work, or (2) a risk to which the general
       public is exposed but the employee is exposed to a greater degree”). If neither of these
       factors apply, i.e., if the injury is caused by an activity of daily life to which all members of
       the public are equally exposed (or by a risk personal to the employee), then there can be no
       recovery under the Act, even if the employee was required to perform that activity by virtue
       of his employment. See, e.g., Hopkins v. Industrial Comm’n, 196 Ill. App. 3d 347, 348-52

           1
            Moreover, the act that caused the claimant’s injury in Board of Trustees (turning in his chair) was
       not incidental to his employment, and there was medical evidence suggesting that the injury was caused
       by a personal risk because, prior to the accident, the condition of the claimant’s back had degenerated to
       such an extent that “any simple and normal activity would have caused the appellant’s disc to rupture.”
       Board of Trustees, 44 Ill. 2d at 215.

                                                       -8-
       (1990) (holding that claimant’s back injury, which the claimant suffered at work while
       turning in his chair to answer a question posed by another employee the claimant was
       training, did not arise out of the claimant’s employment, even though the employer required
       the claimant to train the other employee). In such cases, the risk leading to the injury is not
       “connected with” or “incidental to” the employment; rather, it is merely a personal risk or a
       risk of everyday living. See, e.g., id. at 352.
¶ 39       In support if its analysis, the special concurrence cites Caterpillar Tractor Co. v.
       Industrial Comm’n, 129 Ill. 2d 52, 58 (1989). Infra ¶¶ 51-52. In that case, our supreme court
       ruled that “[t]ypically, an injury arises out of one’s employment if, at the time of the
       occurrence, the employee was performing acts he was instructed to perform by his employer,
       acts which he had a common law or statutory duty to perform, or acts which the employee
       might reasonably be expected to perform incident to his assigned duties.” (Emphasis added.)
       Caterpillar Tractor Co., 129 Ill. 2d at 58. Although we agree that injuries caused by such
       acts “typically” arise out of the employment, we do not join the special concurrence’s
       conclusion that this is always the case. The Commission should not award benefits for
       injuries caused by everyday activities like walking, bending, or turning, even if an employee
       was ordered or instructed to perform those activities as part of his job duties, unless the
       employee’s job required him to perform those activities more frequently than members of the
       general public or in a manner that increased the risk. In other words, a “neutral risk” analysis
       should govern such claims.
¶ 40       We have applied a neutral risk analysis to these types of claims in several prior decisions.
       For example, in Kemp v. Industrial Comm’n, 264 Ill. App. 3d 1108 (1994), the claimant was
       injured at a construction site while squatting down to read an air gauge which was 10 to 15
       inches off the ground. The claimant was required to perform this task as part of his job
       duties. Id. at 1111. Nevertheless, we analyzed the claimant’s claim under neutral risk
       principles. We affirmed the Commission’s award of benefits because we found that the type
       of bending and squatting required by the claimant’s job “differ[ed] both in type and
       frequency from the type of bending and stooping in which the average member of the general
       public could be expected to ordinarily engage.” Id. We found the claimant’s injury
       compensable because it was “the result of being exposed to a risk to a greater degree than the
       general public.” Id.
¶ 41       Similarly, in Komatsu Dresser Co. v. Industrial Comm’n, 235 Ill. App. 3d 779 (1992), the
       claimant’s job required him to lift parts weighing between 30 and 40 pounds from a box
       located next to a machine and place the parts into the machine for processing. The box
       containing the parts was on a skid, which placed the box waist high and required the claimant
       to bend from his waist to lift the part out of the box. Id. at 780-81. The claimant was injured
       when he bent over to pick up a part out of the box. Id. at 781. In affirming the Commission’s
       award of benefits, we held that “it was a reasonable inference that the claimant’s acts of
       bending required by his work exposed [him] to a greater degree of risk than that of the
       general public” because witness testimony established that “the claimant’s work required him
       to regularly bend from the waist and lift parts weighing between 15 and 40 pounds out of a
       box and that the location of the box did not enable the claimant to bend his knees while doing
       this activity.” Id. at 788. We noted that “[t]he frequency of this activity and the method in
       which the claimant had to bend and lift without bending his knees increased the claimant’s
       exposure to risk of injury from the bending than that of the general public, and, thus, the fact


                                                  -9-
       that bending is a normal activity did not preclude a finding that the claimant’s injury arose
       out of his employment.” Id. We have applied a similar analysis in other cases. See, e.g.,
       Nabisco Brands, Inc. v. Industrial Comm’n, 266 Ill. App. 3d 1103, 1107 (1994).2
¶ 42       In each of these cases, the claimant was injured while performing bodily movements that
       were required by his job duties. Nevertheless, we did not stop our analysis there and affirm
       on that basis alone, as the special concurrence would have us do in this case. Instead, because
       the bodily movements at issue could arguably be characterized as activities of everyday
       living (such as bending, stooping, squatting, and walking), we analyzed the claims under
       neutral risk principles. In each case, we affirmed the award of benefits because we
       determined that the claimant’s employment required him to perform an everyday activity
       more frequently than members of the general public or in a manner that increased the risk of
       the activity beyond the risk normally faced by the general public.
¶ 43       The same analysis should govern here. In the special concurrence’s view, an injury
       suffered while performing an activity of everyday living is compensable so long as the
       activity is required by the employment, even if nothing about the employment increases the
       risk of the activity beyond that which is faced by members of the general public. In our view,
       this expansive interpretation of the Act departs from the precedents noted above and
       threatens to erode the distinction between “arising out of” and “in the course of” the
       employment.
¶ 44       Thus, we decline to apply the analysis endorsed by the special concurrence. However,
       because we hold that the claimant has established an entitlement to benefits under neutral risk
       principles, we agree with the special concurrence that the Commission’s decision must be
       reversed.

¶ 45                                     CONCLUSION
¶ 46       For the foregoing reasons, we reverse the judgment of the circuit court of McHenry
       County confirming the Commission’s decision, vacate the Commission’s decision, and
       remand to the Commission with instructions to determine the compensation to be awarded to
       the claimant.

¶ 47       Reversed; cause remanded.

¶ 48     JUSTICE STEWART, specially concurring.
¶ 49     I agree with the ultimate disposition reached by my distinguished colleagues in this case.
       However, I do not agree with the analysis the majority uses in determining whether the

           2
            As the special concurrence notes, we did not apply a neutral risk analysis in Young v. Illinois
       Workers’ Compensation Comm’n, 2014 IL App (4th) 130392WC, or in Autumn Accolade v. Illinois
       Workers’ Compensation Comm’n, 2013 IL App (3d) 120588WC. See infra ¶¶ 58-63. In fact, those
       cases suggest that a neutral risk analysis is unnecessary where the employee is injured while performing
       his or her required work duties. Young, 2014 IL App (4th) 130392WC, ¶ 23; Accolade, 2013 IL App
       (3d) 120588WC, ¶ 19. We note that both of those cases would likely have been decided the same way
       under a neutral risk analysis (i.e., a neutral risk analysis supports our judgment in each case).
       Nevertheless, to the extent that Young and Accolade conflict with our analysis in this case, we decline to
       follow them.

                                                      - 10 -
       claimant’s injuries arose out of his employment. Specifically, the majority concludes that
       “the risk of injury that the claimant confronted was not ‘distinctly associated’ with the
       claimant’s employment; rather, it was a neutral risk of everyday living faced by all members
       of the general public.” Supra ¶ 33. I disagree. The claimant’s risk of injury was distinctly
       associated with his employment and was not simply a neutral risk. Therefore, the majority
       analysis improperly saddled the claimant with the burden of proving that he was exposed to
       the risk of injury “to a greater degree than the general public.”
¶ 50        The first step in analyzing whether the claimant’s injury arose out of his employment is
       to determine in which of the three categories his risk fell. The three categories are: (1) risks
       that are distinctly associated with employment; (2) risks that are personal to the employee,
       such as idiopathic falls; and (3) neutral risks that do not have any particular employment or
       personal characteristics. Baldwin v. Illinois Workers’ Compensation Comm’n, 409 Ill. App.
3d 472, 478 (2011).
¶ 51        With respect to risks that are distinctly associated with employment, the supreme court
       has stated that an injury arises out of a claimant’s employment when he is injured while
       “performing acts which he was instructed to perform by his employer, acts which he had a
       common law or statutory duty to perform, or acts which the employee might reasonably be
       expected to perform incident to his assigned duties.” Caterpillar Tractor Co. v. Industrial
       Comm’n, 129 Ill. 2d 52, 58 (1989). “A risk is incidental to the employment where it belongs
       to or is connected with what an employee has to do in fulfilling his duties.” Id.
¶ 52        The difference in my analysis and the analysis employed by the majority lies in
       determining the category of risk which results in a worker’s injury. I would first examine the
       facts to determine if the acts that caused the injury were “connected with what an employee
       has to do in fulfilling his duties.” Id. If so, the acts that caused the injury are an employment
       risk, and the claim is compensable. Thus, the first step in risk analysis should be to determine
       if the risk is one distinctly associated with the employment. If it is, then it cannot be either a
       personal risk or a neutral risk.
¶ 53        Paragraph 34 of the majority’s decision establishes how the claimant’s risk of injury
       arose directly from acts that his employer instructed him to perform. Supra ¶ 34. The
       majority succinctly describes how the claimant’s work duties required him to weld from a
       seated position, maneuvering in a chair, including swiveling, while under time pressure.
       These are the acts that resulted in the claimant’s injury. Because the claimant proved that he
       was injured while performing acts he was expected to perform incident to his assigned duties,
       he proved that his risk of injury fell within the category of risks that are distinctly associated
       with his employment.
¶ 54        In contrast to the analysis above, the majority first examines the acts that caused the
       injury to determine if the worker was performing some bodily movement engaged in by the
       general public. If so, the majority would categorize the risk as a neutral risk and employ a
       neutral-risk analysis. In doing so, the majority would require the worker to prove that he was
       exposed to the risk, either qualitatively or quantitatively, to a greater degree than the general
       public, even though he was injured performing the very tasks required by his employment. In
       fact, the majority states that “[t]he Commission should not award benefits for injuries caused




                                                   - 11 -
       by everyday activities like walking,[3] bending, or turning, even if an employee was ordered
       or instructed to perform those activities as part of his job duties, unless the employee’s job
       required him to perform those activities more frequently than members of the general public
       or in a manner that increased the risk.” (Emphasis added.) Supra ¶ 39. That statement simply
       cannot be squared with our courts’ long-adopted definition of a “neutral risk” as one with no
       particular employment characteristics.
¶ 55       Generally, our courts have offered a far more narrow definition of neutral risks. “Neutral
       risks include stray bullets, dog bites, lunatic attacks, lightning strikes, bombing, and
       hurricanes.” Illinois Institute of Technology Research Institute v. Industrial Comm’n, 314 Ill.
       App. 3d 149, 163 (2000). These examples are true neutral risks because they clearly have no
       particular employment characteristics.
¶ 56       The problem with the majority’s analysis is that many workers are employed for the very
       purpose of engaging in actions and movements performed by the general public. This method
       of analysis then leads us, as in this case, to perform a neutral-risk analysis when a worker has
       been injured performing the very tasks he was hired to perform. If workers’ injuries are first
       examined to determine whether they were reaching, turning, bending, squatting, or engaging
       in other common bodily movements at the precise moment of injury, virtually all industrial
       injuries could be categorized as neutral risks.
¶ 57       As a result, in categorizing the risk of injury, we must first view the acts that cause an
       injury within the context of a worker’s employment duties. If a worker is injured performing
       a common bodily movement that is required by his job duties, the risk of injury is an
       employment risk. To hold otherwise would greatly expand the number of cases subject to
       neutral-risk analysis and subject injured workers to a level of proof beyond evidence that
       they were injured performing their job duties.
¶ 58       I believe that we properly analyzed this issue recently in Young v. Illinois Workers’
       Compensation Comm’n, 2014 IL App (4th) 130392WC, and that the majority’s analysis in
       the present case directly conflicts with our analysis in Young. Regrettably, the majority now
       disavows our unanimous analysis in Young.
¶ 59       In Young, we addressed the “arising out of” element in a case in which an employee
       injured his shoulder while simply reaching for an object. The employee’s job duties required
       him to inspect parts that he was required to retrieve from inside a box that was three feet
       deep. Id. ¶ 22. The claimant injured his left shoulder by bending over into the box and
       reaching down to the bottom to retrieve a spring clip for inspection. Id. The claimant felt a
       “ ‘pop’ ” in his left shoulder as he reached for the part. Id. With respect to the “arising out of”
       element of the claim, we noted that “[t]his evidence unequivocally shows claimant was
       performing acts that the employer might reasonably have expected him to perform so that he
       could fulfill his assigned duties on the day in question.” Id.
¶ 60       The Commission in the Young case engaged in a neutral-risk analysis and concluded that
       the claimant’s act of reaching down for the part did not place him at a risk of injury beyond

           3
             The majority seeks to buttress its analysis by inserting “walking” into the discussion. This is a red
       herring. In the context of falls, we have consistently held that walking on level ground or up and down
       stairs is a neutral risk. I do not disagree with that analysis. My concern is isolating a specific bodily
       movement required by an employee’s job duties, such as reaching or turning, and labeling it a neutral
       risk.

                                                       - 12 -
       what he would experience as a normal activity of daily living, i.e., he was not exposed to a
       risk to a greater degree than the general public. Id. ¶ 23. In reversing the Commission, we
       unanimously held that the Commission erred in determining the category of risk to which the
       claimant was exposed. Because the claimant was engaged in “acts the employer might
       reasonably have expected him to perform incident to his assigned duties,” we concluded that
       the risk the claimant faced had employment-related characteristics and that it was improper
       for the Commission to engage in a neutral-risk analysis in determining whether the injury
       arose out of his work for the employer. Id.
¶ 61       We noted that “when a claimant is injured due to an employment-related risk–a risk
       distinctly associated with his or her employment–it is unnecessary to perform a neutral-risk
       analysis to determine whether the claimant was exposed to a risk of injury to a greater degree
       than the general public.” Id. We further concluded as follows: “Although the act of
       ‘reaching’ is one performed by the general public on a daily basis, the evidence in this case
       established the risk to which claimant was exposed was necessary to the performance of his
       job duties at the time of injury. His action in reaching and stretching his arm into a deep,
       narrow box to retrieve a part for inspection was distinctly associated with his employment.”
       Id. ¶ 28.
¶ 62       In Young, we also cited our recent decision in Autumn Accolade v. Illinois Workers’
       Compensation Comm’n, 2013 IL App (3d) 120588WC, ¶ 18, in which we addressed the issue
       of whether a caregiver’s injury arose out of her employment when she was injured while
       assisting one of the facility’s residents in the shower. The caregiver was reaching to remove a
       soap dish when she felt a pop in her neck and pain down her right arm. Id. We held that the
       Commission’s finding that the caregiver sustained an accident that arose out of her
       employment was not against the manifest weight of the evidence because the Commission
       properly concluded that she was injured “while engaged in activities she might reasonably be
       expected to perform incident to her assigned duties.” Id. We rejected the employer’s
       argument that a reaching injury was not peculiar to the caregiver’s employment because the
       caregiver “was engaged in an activity she might reasonably be expected to perform incident
       to her assigned duties, i.e., ensuring the safety of a resident of the assisted living facility.” Id.
       ¶ 19. The majority also now disavows our unanimous analysis in Accolade.
¶ 63       The analysis used by this court in Accolade and Young applies equally in the present case.
       Once it is established that the risk fits within the first risk category outlined above, i.e., risks
       that are distinctly associated with employment, then it is established that the injury “arose out
       of” the employment, and it is improper for the Commission to engage in a neutral-risk
       analysis. Young, 2014 IL App (4th) 130392WC, ¶ 23 (“when a claimant is injured due to an
       employment-related risk–a risk distinctly associated with his or her employment–it is
       unnecessary to perform a neutral-risk analysis to determine whether the claimant was
       exposed to a risk of injury to a greater degree than the general public”).
¶ 64       The majority cites Kemp and Komatsu Dresser Co. as examples of precedent where our
       courts have applied a neutral-risk analysis when workers are injured performing a common
       bodily movement required by their employment. Supra ¶¶ 40-42. However, there are similar
       cases where a neutral-risk analysis was rejected. For example, in Interlake, Inc. v. Industrial
       Comm’n, 161 Ill. App. 3d 704 (1987), the claimant was working with his supervisor who
       instructed him to get a screwdriver. When the claimant bent over to retrieve a screwdriver
       from his tool pouch on the floor, his back “ ‘snapped.’ ” The employer argued that

                                                    - 13 -
       “claimant’s act of bending over was a routine personal activity and that therefore claimant
       has not shown that his injury arose out of and in the course of his employment.” Id. at
       706-07. Noting that the claimant “bent over to pick up a screwdriver at the explicit direction
       of one of his supervisors,” the court held that his injury “was the result of only employment
       activities.” Id. at 711. Likewise, in O’Fallon School District v. Industrial Comm’n, 313 Ill.
       App. 3d 413 (2000), the claimant was a sixth grade teacher assigned to hall duty. The
       employer maintained a strict rule against students running in the halls. When the claimant
       observed a student running, she “turned, twisted, and began to pursue the child when she felt
       a pain in her lower back.” Id. at 415. The arbitrator and the Commission initially determined
       that the injury “did not arise out of claimant’s employment, as the activities of turning,
       twisting, and beginning to pursue a running child did not expose her to a risk greater than that
       to which the general public could be exposed,” but the circuit court reversed. Id. Noting that
       the claimant “was assigned specifically the task of stopping children from running in the
       hallways,” this court affirmed the circuit court, and held that “[c]ontrary to the arbitrator’s
       conclusion and the Commission’s initial decision, claimant’s injury did have an origin in a
       risk arising out of her employment.” Id. at 416-17.
¶ 65       It is evident that the Commission and the courts have struggled to determine when to
       employ a neutral-risk analysis and clear guidelines are needed. In my view, the supreme
       court has provided us with the proper method for analysis: “A risk is incidental to the
       employment where it belongs to or is connected with what an employee has to do in fulfilling
       his duties.” Caterpillar Tractor Co., 129 Ill. 2d at 58. Thus, we should first determine
       whether a worker was injured performing activities that were required by his job duties. If so,
       the risk of being injured performing those activities is distinctly associated with his
       employment, and a neutral-risk analysis is improper.
¶ 66       In the present case, since May 2007, the claimant had to perform his welding duties from
       a seated position, using a chair with wheels to maneuver as a result of a separate condition in
       his right knee. The employer provided the rolling chair to accommodate the claimant’s work
       restrictions while performing work-related tasks. As the Commission found, on the day of the
       injury, the claimant worked while sitting on his chair, turned to his right in order to perform
       welding tasks, internally rotated his left knee, and experienced an immediate pop, pain, and a
       burning sensation in his left knee. Based on these factual findings, the claimant’s risk of a left
       knee injury as a result of an internal rotation was a risk that falls squarely within the risks that
       are distinctly associated with his employment. The employer paid the claimant to weld lock
       systems in a seated position under time constraints which, in turn, required him to maneuver
       the chair and his body to his left and to his right. When we view the mechanism of the
       claimant’s injury in the context of his assigned work duties, it is evident that he was injured
       while performing a specific movement that he was assigned to perform by his employer.
       Accordingly, under these facts, although I agree with the ultimate disposition in this case, I
       believe that the majority’s neutral-risk analysis is incorrect.
¶ 67       JUSTICE HARRIS joins in this special concurrence.




                                                    - 14 -